Citation Nr: 1709223	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-42 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision loss and blindness. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

4.  Entitlement to service connection for bilateral shoulder disability.  

5.  Entitlement to service connection for bilateral knee disability.   

6.  Entitlement to service connection for an eye disability, other than vision loss/blindness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

As noted in the Board's November 2014 remand, the Board included the issue of entitlement to service connection for an eye disability, other than vision loss and blindness, as an issue on appeal.  In addition to his request to reopen his claim for service connection for vision loss and blindness, the Veteran reported eye discomfort and blepharitis.  The reported diagnosis and eye discomfort constitute a distinct and new claim for service connection.  In this respect, a final August 2004 rating decision only denied entitlement to service connection for vision loss/blindness.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (1996) (a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered). 

The issue of entitlement to service connection for degenerative arthritis was previously recharacterized as entitlement to service connection for degenerative arthritis of the shoulders and entitlement to service connection for degenerative arthritis of the knees due to the Veteran's clarification of the issue during the July 2014 hearing.  See hearing transcript, pg. 40.  Even so, due to the evidence received during the pendency of the appeal, the Board has again expanded the issue to include all diagnoses of record pertaining to the knees and shoulders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In July 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for psychiatric disability, other than PTSD, and entitlement to service connection for an eye disability, other than vision loss/blindness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision, in part, denied service connection for vision loss and blindness.

2.  The evidence received since the final August 2004 rating decision is new to the record, but is redundant and/or cumulative of the evidence already considered by the August 2004 rating decision and does not raise a reasonable possibility of substantiating the claim for service connection for vision loss and blindness.  

3.  The evidence does not reflect a diagnosis of PTSD due to a verified in-service stressor.

4.  There is no competent evidence of a current left shoulder disability.  

5.  There is no competent evidence relating the Veteran's claimed right shoulder disability or bilateral knee disability to active service nor is the Veteran credible concerning any reports of chronic symptomatology since active service.  


CONCLUSIONS OF LAW

1.  An August 2004 rating decision, which in part denied entitlement to service connection for vision loss and blindness, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received since the final August 2004 rating decision that denied service connection for vision loss and blindness and the claim for service connection for vision loss and blindness is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2008 satisfied the duty to notify provisions with respect to service connection, included the definition of "new and material evidence" to reopen the claim for entitlement to service connection for vision loss and blindness, identified the prior final rating decision issued in August 2004 concerning the denial of service connection for vision loss and blindness, and included a PTSD questionnaire.  The letter also notified the Veteran of the information and evidence necessary to establish service connection based on exposure to radiation and included a radiation risk sheet.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Concerning the petition to reopen the previously denied claim for entitlement to service connection for vision loss and blindness, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  However, a VA Office of General Counsel (OGC) opinion, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Therefore, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  As stated above, the VA letter notified the Veteran of the definition of new and material evidence and identified the prior final rating decision.  Therefore, VA's duty to notify the Veteran has been met.

Concerning VA's duty to assist, the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, identified VA medical treatment records, and identified private treatment records were obtained and associated with the claims file.  Updated VA medical treatment records were obtained and associated with the claims file in accordance with the Board's November 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The SSA records were obtained and associated with the claims file in accordance with the Board's November 2014 remand.  Id.  Concerning relevant medical treatment records, SSA records indicate that the Veteran had reported in 2010, that he had surgery on his knee in 1985.  However, the November 2014 remand directive requested that the Veteran be sent a VA letter and authorization forms to identify any relevant private medical treatment records.  The Veteran did not complete any authorization forms to obtain records or identify any outstanding evidence.  VA's duty to assist is not a one-way street.  If an appellant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board's November 2014 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's November 2014 remand directive also requested that the RO obtain in-service mental health treatment records from the Groton Naval Hospital.  During his July 2014 hearing, the Veteran reported that he received mental health treatment a few months before his discharge in August 1984.  See hearing transcript, pg. 15.  The RO requested records from Naval Hospital in Groton, Connecticut dated from September 13, 1982 to September 30, 1982, from January 1, 1983 to December 31, 1983, and from January 1, 1984 to August 2, 1984.  No records were located.  An April 2015 VA letter notified the Veteran of the unavailable records.  The Board finds that the November 2014 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Concerning the development of stressors relevant to the Veteran's claim for service connection for PTSD, in a statement in support of claim for PTSD, received by VA in August 2010, the Veteran reported a stressful incident in 1984 during active service.  He stated that in January 1984, the USS LAFAYETTE took an incorrect angle of dive and there was fire and heavy smoke in the submarine along with heavy flooding.  He stated that they lost containment of hot water (radiation).  VA received a response from the Center for Unit Records Research (CURR), which reviewed the 1983 and 1984 command histories submitted by the USS LAFAYETTE and the December 1983 and January 1984 deck logs.  Neither the histories nor the deck logs documented the incident described by the Veteran.  

In addition, the Board observes that the VA medical treatment records contain reports of a stressor.  The Veteran reported to VA physicians that he was in Beirut at the time of a bombing (variously reported as occurring in 1982 and 1983) and evacuated people.  It appears that he is referring to the bombing that occurred in October 1983 in Beirut, Lebanon, at a military barracks.  However, review of the Veteran's DD Form 214, service medical treatment records, and service personnel records, show that the Veteran did not have any foreign service.  There is no evidence, aside from the Veteran's unsubstantiated statements, to indicate that he was in Beirut at any time during his period of active service.  The Board finds that the Veteran is not credible regarding his assertions that he was in Beirut at the time of the bombing in 1983.  Therefore, requesting that the RO make efforts to attempt to verify this alleged stressor would be a waste of VA resources.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board's November 2014 remand requested that the RO attempt to verify the Veteran's reported stressor involving the incident aboard the USS LAFAYETTE, as discussed above, because the Veteran testified at the July 2014 hearing that the incident occurred in April 1983 and not the previous date of January 1984 researched by the RO.  In October 2015, a letter was sent to the Naval History and Heritage Command to request ship logs related to the incident involving USS LAFAYETTE in April 1983.  A CURR response noted that the Naval History and Heritage Command, the custodian of naval ship histories, did not maintain a 1983 command history for the USS LAFAYETTE.  However, a ship history was reviewed, which was submitted by USS LAFAYETTE.  The history did not document a fire.  It was noted that the Naval History and Heritage Command could be contacted for deck logs.  Finally, email correspondence directed to the VA Department of Defense (DoD) liason, requesting records/documentation of the April 1983 incident involving USS LAFAYETTE, resulted in a negative response for records.  A formal finding was issued by the JSRRC coordinator in April 2016, noting that the stressor was not verified, and noted the efforts to verify the stressor.  The Board finds that the November 2014 remand directive was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this respect, the Board observes that the CURR response indicated that the Naval History and Heritage Command could be contacted for deck logs.  A letter was sent to the Naval History and Heritage Command, but it does not appear that a response was received.  Even so, the CURR response noted that the deck logs from April 1983 are classified.  Therefore, a remand for a request for the classified April 1983 deck logs is not required in this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Further, the Board notes that the CURR response indicated that the command history for the USS LAFAYETTE was not reviewed.  However, the Board notes that the previous CURR response already reviewed the USS LAFAYETTE command histories for 1983 and 1984 and did not find evidence of the Veteran's described stressor.  Therefore, the Board finds that the November 2014 remand directive was substantially completed and no corrective action is required.  See Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

Finally, the Board notes that the Veteran testified during the July 2014 hearing about a missile launch at Cape Canaveral while he was aboard the USS LAFAYETTE. However, he has not described this as an event involving any actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Instead, he appeared to testify that after the missile launch, the submarine then had problems which resulted in the failed maneuver and subsequent fire and flooding, which was researched.  Accordingly, efforts to attempt to verify the missile launch during the Veteran's active service are not necessary.  

In light of the above, the Board finds that VA fulfilled its duty to assist the Veteran to make efforts to verify his reported stressors.  

Next, concerning VA medical examinations, the Veteran was not provided a VA medical examination concerning his petition to reopen the claim for service connection for vision loss and blindness.  VA is not required to obtain an examination/opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has not reopened the Veteran's claim for service connection for vision loss and blindness, a VA examination is not required.

Concerning the Veteran's claim for service connection for PTSD, the Veteran was provided a VA medical examination in May 2016.  The Board's November 2014 remand directed that "if and only if" the Veteran's in-service stressor was verified, the examiner must provide an opinion concerning the etiology of the Veteran's PTSD.  Since the Veteran's stressors were not verified, the VA examiner did not provide an opinion regarding the Veteran's PTSD.  The Board finds that the Board's November 2014 remand directive was completed.  

The Board finds that a VA examination is not required concerning the Veteran's claim for service connection for PTSD because there is no verified stressor.  As noted above, the stressor related to the Beirut bombing is not capable of verification.  Review of the Veteran's DD Form 214, service medical treatment records, and service personnel records show that the Veteran did not have any foreign service and there is no evidence to indicate that the Veteran was in Beirut at any time during his period of active service.  The Board therefore finds that the Veteran is not credible concerning his presence in Beirut during active service.  Therefore, a VA examination is not required to determine whether PTSD is related to such an alleged stressor.  

Concerning the Veteran's other reported stressor of an incident while aboard the USS LAFAYETTE, as noted above, VA has made efforts to verify the stressor, but the stressor has not been verified.  The Veteran has not submitted any credible, supporting evidence to corroborate his stressor.  38 C.F.R. § 3.304(f).  Thus, a VA examination is not required to determine whether the Veteran's PTSD is related to an incident while aboard the USS LAFAYATTE, including the flood and fire.  

Finally, the Board notes that the Veteran testified during the July 2014 hearing about a missile launch at Cape Canaveral while he was aboard the USS LAFAYETTE.  Again, the Veteran did not describe this as an event involving any actual or threatened death or serious injury, or a threat to the physical integrity of self or others in connection with the missile launch.  Instead, he appeared to indicate that this was the precipitating event, which later resulted in a failed maneuver of the USS LAFAYETTE which culminated in a fire and flooding.  Accordingly, efforts to attempt to verify the missile launch during the Veteran's active service are not necessary.  

In conclusion, as there is no evidence of a verified stressor, a remand for a VA examination and opinion is not warranted.  38 C.F.R. § 3.159 (c) (4); Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In addition, the Veteran was not provided a VA medical examination concerning his claims for service connection for bilateral shoulder disability and bilateral knee disability.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Concerning the Veteran's left shoulder, there is no competent evidence of a current disability proximate to, or during, the appeal period.  The Veteran has stated that he has arthritis of the left shoulder; however, the Veteran has not been shown to have the requisite medical knowledge to be deemed competent to diagnose himself with arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, a VA examination is not warranted for the left shoulder.  38 C.F.R. § 3.159(c)(4).  

In addition, the Board finds that a VA examination is not required concerning the claimed right shoulder disability.  The record reflects a current disability of the right shoulder-arthritis and impingement syndrome.  Concerning an in-service injury or event, the Veteran has not stated that he experienced any in-service injury concerning his shoulders.  He testified before the undersigned VLJ that he did not have problems with his shoulders until years after separation from active service and did not have an injury during active service.  The Veteran reported his belief that his in-service exposure to radiation caused the degenerative process in his body.  He claimed that private physicians told him of the alleged relationship.  However, the Board finds that the Veteran's statements, alone, do not satisfy the third element, as noted above, to require a VA medical examination and opinion.  The Veteran has not been shown to have the requisite medical knowledge to be deemed competent to state that exposure to radiation during active service caused problems with his shoulder years later.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Further, concerning any chronic symptoms since service, the Veteran has indicated that his degenerative arthritis had its onset in 1983-during active service.  However, given the Veteran's testimony and conflicting accounts as to when his disabilities had their onset, the Board finds that the Veteran is not credible concerning any chronic symptoms since active service and is not a reliable historian.  There is no evidence of a shoulder disability until decades after separation from active service.  In fact, an August 2009 private medical treatment record shows that the Veteran reported his right shoulder pain started in 2008 and had no history of an injury.  Accordingly, even the low threshold for satisfying the third element has not been met and VA's duty to provide a VA examination has not been triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); McLendon, 20 Vet. App. 79, 81-82 (2006).

Concerning the Veteran's knees, the Board also finds that a VA examination is not required.  The Board recognizes that the enlistment report of medical examination dated in July 1982 shows that the lower extremities were clinically evaluated as normal, but the examining physician noted a surgical scar on the lateral aspect of the right knee.  The examination report contains writing that is illegible; however, it does not appear that the Veteran was diagnosed with any right knee disability upon enlistment.  The accompanying report of medical history shows that the Veteran reported that he was in good health and denied experiencing any trick or locked knee or bone, joint or other deformity.  He did report that he had a knee operation when he was 13 years old.  The examining physician noted an operation at age 13, but did not make any further remarks or list any diagnoses pertaining to the right knee.  The Board finds that the presumption of soundness applies and the evidence is not clear and unmistakable that a right knee disability existed prior to entrance into active service.  38 U.S.C.A. § 1132.  Thus, the question is whether the Veteran's claimed bilateral knee disability had its onset in active service and whether a VA examination is required.  The Veteran has not alleged any in-service injury to the knees.  Instead, he testified that he believed his in-service exposure to radiation caused his knee disability.  Again, the Veteran has not been shown to have the requisite medical knowledge to be deemed competent to opine that radiation caused his subsequent knee problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Concerning any chronic symptoms, the Veteran indicated that his arthritis had its onset in 1983/1984.  However, a December 1984 VA examination report specifically found that his joints were normal and the radiologic report did not reflect any significant abnormality of the right knee.  In addition, when the Veteran had left knee surgery in 1990, he only gave an account of a work injury and made no mention of any chronic symptoms or an in-service injury.  Given the conflicting accounts as to the onset of his knee disabilities, the Board does not find the Veteran credible concerning the onset and/or chronicity of his knee disabilities.  In light of the above, even the low threshold for satisfying the third element has not been met and VA's duty to provide a VA examination has not been triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c); McLendon, 20 Vet. App. 79, 81-82 (2006).

There is no indication in the record that any additional evidence, relevant to the issues on appeal adjudicated herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  Neither the Veteran nor his representative suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Legal Criteria - Service Connection in general

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).
 
In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Claim to Reopen - Vision Loss/Blindness

In an August 2004 rating decision, the RO, in part, denied service connection for vision loss/blindness.  The rating decision was not appealed and new and material evidence was not received within the one-year appeal period.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The August 2004 rating decision denied the claim for service connection for vision loss and blindness because there was no record in the service medical treatment records of the Veteran being treated for or diagnosed with this condition or an associated chronic condition while in service.  

At the time of the August 2004 rating decision, the evidence included the Veteran's service medical treatment records, radiation exposure questionnaire, articles regarding radiation exposure, VA examination reports, VA medical treatment records, and private medical treatment records.  A December 1984 VA examination report shows that the Veteran wore contacts and his corrected distant vision was 20/20.  A September 2000 private medical treatment record noted a complaint of floaters and there was a diagnosis of vascular sheathing OS and vitreous, degenerative/detachment OS.  A July 2004 statement indicated the belief that contaminated water and radiation caused vision loss.  The Veteran stated that he had irritation of the eyes during service and implosion of the inner eye vessels causing permanent vision loss while aboard the USS LAFAYETTE due to radiation.  

Evidence associated with the claims file since the August 2004 rating decision includes service personnel records, private medical treatment records, VA medical treatment records, VA examination reports, SSA records, and the Veteran's statements and hearing testimony.  

Concerning the receipt of service personnel records after the final August 2004 rating decision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156 (c)(1).  In this case, the service personnel records do not contain any relevant evidence and; therefore, new and material evidence is still required to reopen the claim.  

VA treatment records received after the August 2004 rating decision show that the Veteran wears contact lenses and has "abnormal vision."  However, while the treatment records are new, they are not material.  At the time of the prior final August 2004 rating decision, the evidence of record showed that the Veteran wore contact lenses and had diminished visual acuity.  Thus, the evidence is redundant of the evidence of record at the time of the last prior final denial of the claim.  

After the August 2004 rating decision, the Veteran has made assertions, to include in his hearing testimony, that his vision loss is related to exposure to in-service radiation.  A statement received in August 2010 noted the Veteran's belief that his exposure to radiation caused "degenerative macular disease."  At his July 2014 hearing, the Veteran testified that after service, he began to experience vision difficulties and sought treatment in the 1990s.  He was told he had macular degeneration in 1998.  He stated that when he told his health care provider about his exposure to radiation during service, he was told that the most probable cause for his disability was radiation.  However, while the evidence is new, it is not material.  While the Veteran testified that he was told of a connection between his vision loss and radiation, there is no competent evidence of record relating any vision loss to radiation.  At the time of the August 2004 rating decision, the record already contained the Veteran's assertions that he was exposed to radiation which caused permanent blindness.  Therefore, the Veteran's assertions received after the final August 2004 rating decision are cumulative and redundant of the evidence already associated with the record at the time of the August 2004 rating decision and do not constitute new and material evidence.     

Private medical treatment records show that the Veteran was treated for a stye of the left upper eyelid.  While new, the Board finds that this evidence is not material.  The record did not reflect any vision loss and was specific to his eyelid.  A September 2000 private medical treatment record was also received after the August 2004 rating decision, which included a complaint of floaters and a diagnosis of vascular sheathing and vitreous, degenerative/detachment OS.  However, this particular treatment record was included in the claims file at the time of the August 2004 rating decision and; therefore, is not new.    

A May 2016 VA eye examination was completed concerning any eye disability, other than vision loss and blindness, and documented the following:  right eye uncorrected distance vision as 20/200, left eye uncorrected distance vision as 20/200, right eye corrected distance vision as 20/40 or better and left eye corrected distance vision as 20/40.  Right eye uncorrected near vision was 20/40 or better and left eye uncorrected near vision was 20/40 or better.  Right eye corrected near vision was 20/40 or better and left eye corrected near vision was 20/40 or better.  There was no visual field defect.  The examination report only contains findings related to current visual acuity.  Again, the evidence of record at the time of the August 2004 rating decision showed that the Veteran had impaired visual acuity and wore contact lenses.  The evidence is not considered new and material as it does not relate to an unestablished fact necessary to substantiate the claim.

The Social Security Administration records show that the Veteran applied for disability benefits due to vision loss, hearing loss, arthritis, radiation exposure, shoulder impingement, and PTSD.  The Veteran also indicated that he wore contact lenses.  The SSA records do not include any other documentation of the Veteran's vision.  A statement from the Veteran's friend in the SSA records show that the Veteran complained of double vision when watching television and that the Veteran wore glasses.  While the SSA records are "new", they are not material.  Again, the August 2004 rating decision did not deny the Veteran's claim based on the absence of a current disability.  Therefore, the SSA records documenting complaints of vision loss and the use of contact lenses does not constitute new and material evidence to reopen the claim.

In January 2010, VA received a partial questionnaire completed by the Veteran, which appears to have been completed in 2009 or after, given that the Veteran identified treatment in 2009.  He indicated that he had PTSD, anxiety, loss of vision, blepharitis, and degenerative arthritis, and radiation exposure.  When asked when the condition began to affect ability to work, the Veteran listed the date of February 5, 1983, which dates back to his period of active service.  The Board finds that the listing of the date does not constitute new and material evidence to reopen the claim.  In the questionnaire, the Veteran listed numerous disabilities, to include vision loss, and the mere notation of a date, in a response to a question as to when his "condition" began to affect ability to work, does not rise to the level of new and material evidence.  Without anything more, the listing of the date of 1983, when discussing numerous conditions and their impact on ability to work, is not material evidence.  Again, the August 2004 rating decision denied the Veteran's claim because there was no evidence of the claimed disability during active service.  At the time of the August 2004 rating decision, the Veteran had indicated that he suffered permanent vision loss during active service.  Thus, the notation of 1983 in the questionnaire is cumulative of the Veteran's assertion that he incurred permanent vision loss during his period of active service and is not new and material evidence.   

In an application for compensation and pension, received by VA in December 2007, the Veteran noted information related to his claim of loss of vision and indicated that his disability "began" on August 13, 1984, after the Veteran's period of active service.  In the application, the Veteran again reiterated his exposure to radiation.  In this respect, the Board finds that the Veteran's indication that his disability began on August 13, 1984, after his separation from active service, does not constitute new and material evidence to reopen the claim for service connection for vision loss and blindness.  Again, of record at the time of the August 2004 rating decision, included a July 2004 statement from the Veteran, in which the Veteran reported his in-service exposure to radiation, his complaint of irritation of the eyes, and his implosion of inner eye vessels causing permanent vision loss.  The Board finds that the December 2007 application, containing a notation that his disability began on August 13, 1984, is, at the most, redundant of the statement already considered by the August 2004 rating decision and does not constitute new and material evidence.    

For the foregoing reasons, the evidence received since August 2004 rating decision is either cumulative of evidence of record at the time of that decision and/or does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for visual loss and blindness, and the petition to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application, and the claim is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


PTSD

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

The meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied if the veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3).  

Otherwise, there must be credible, supporting evidence of the in-service stressor.  38 C.F.R. § 3.304(f).  

First, the Veteran has not reported any stressor related to combat.  He served during peacetime and there is no documentation that he engaged in combat and the Veteran has not asserted that he participated in combat.    

Next, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Veteran has alleged that he was in Beirut at the time of a bombing.  It appears that he is referring to the bombing that occurred in October 1983 in Beirut at a military barracks.  However, there is no evidence that the Veteran had foreign service.  The Veteran's DD Form 214 does not show any foreign service, only sea service.  Service treatment records and service personnel records do not reflect any service in Beirut.  Accordingly, 38 C.F.R. § 3.304 (f)(3) is not for application and the stressor has not otherwise been corroborated by credible, supporting evidence.    

Finally, the Veteran has asserted that he was exposed to a fire, flooding, and radiation when the USS LAFAYETTE made a wrong maneuver.  This stressor must be verified by credible, supporting evidence.  

A statement in support of claim for service connection for PTSD, dated in October 2009, shows that the Veteran identified a stressful incident that occurred in May 1982.  The Veteran reported that he was aboard the USS LAFAYETTE and that while on patrol, the submarine suffered loss of containment/explosion and there was loss of oxygen.  He also reported that an incident occurred in June 1982 and there were no "O2 support systems", the sub was unable to surface due to war patrol, and he was locked in compartment to fight fire.  However, the aforementioned dates were before the Veteran entered active duty.  The Veteran was asked to clarify the dates of his alleged stressors.

In a statement in support of claim for PTSD, received by VA in August 2010, the Veteran reported the above stressful incident as having occurred in 1984.  He stated that in January 1984, the USS LAFAYETTE made contact with enemy sub attack with active sonar and the ship was ordered to make deep dive evasive movements.  He stated that the boat took an incorrect angle of dive and suffered catastrophic failure of the ballast system.  During this event, numerous explosions of high pressure pipes took place along with flooding.  Fire and heavy smoke began to fill the submarine.  He stated that he was secured in a compartment with flooding and felt imminent death for himself and his crew.  They regained control, but lost containment of hot water (radiation).  He stated that he suffered head wounds and later crashed into an undersea obstruction.  

A CURR response shows that the 1983 and 1984 command histories submitted by the USS LAFAYETTE were reviewed.  The December 1983 and January 1984 deck logs were reviewed.  Neither the histories nor the deck logs documented the incident described by the Veteran.

The claims file also contains a history of the USS LAFAYETTE from the Dictionary of American Naval Fighting Ships.  It was noted that the USS LAFAYETTE in March 1982 entered the newly constructed dry dock at Newport News for an extended refueling overhaul and spent the rest of 1982 in Newport News.  On April 23, 1983, the LAFAYETTE celebrated the 20th anniversary of her commissioning.  The ship had already completed Alpha and Bravo sea trials while in the shipyard, a change of command ceremony held on May 20, 1983 welcomed her back to the operational fleet.  Both crews completed a shakedown period consisting of an Operational Reactor Safeguards Examination, and Mlk torpedo certification, a demonstration and shakedown operation and a Nuclear Weapons Acceptance Inspection.  Following this, on December 28, 1983, the Gold crew began a post-overhaul upkeep in Charleston, awaiting deployment for Patrol 52.  Throughout 1984, she participated in operations in conjunction with Submarine Squadron 14 (to which she had been assigned), based at Holy Loch.  There was no indication of a fire or the incident described by the Veteran.  

In addition, as the Veteran testified during the July 2014 hearing that the aforementioned stressor occurred in April 1983, the Board remanded the Veteran's claim for service connection for PTSD to make additional efforts to verify the stressor.  A CURR response indicated that the deck logs from April 1983 were classified, but that the history of the USS LAFAYETTE did not document the Veteran's described stressor.  

In the absence of a verified stressor, the diagnoses of PTSD in the record, which have noted the Veteran's reports of a "sub mishap" and Beirut, are not entitled to probative value.  Again, service connection for PTSD requires a verified or combat related stressor and such has not been shown in this case.    

Upon careful review of all of the evidence of record, the Board finds that service connection is not warranted because there is no credible, supporting evidence that the claimed stressors occurred.  The Board finds that the Veteran's allegation of being at Beirut is not credible, and that there is no credible, supporting evidence of record to corroborate his alleged stressor aboard the USS LAFAYETTE.

In light of the above, service connection for PTSD must be denied.  The Board finds that the evidence does not reflect that the Veteran engaged in combat, that his reported stressor of being in Beirut at the time of the October 1983 bombing is not credible, and there is no credible supporting evidence to corroborate the Veteran's reported in-service stressors.  The Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Left shoulder disability

The Board finds that service connection is not warranted for left shoulder disability.  The evidence does not show a diagnosis of a left shoulder disability.  VA medical treatment records show notations of arthralgia.  However, arthralgia is not a diagnosed disability, but rather a description of a reported symptom.  "Arthralgia" is defined as pain in the joint.  See Dorland's Illustrated Medical Dictionary 150 (32nd ed. 2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  Despite reports of pain, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001). 

The Board acknowledges the Veteran's belief that he has a left shoulder disability.   However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of arthritis.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, such as pain, the diagnosis of a left shoulder disability, referred to by the Veteran as arthritis, involves a complex medical question and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Such a disease is not one susceptible to lay diagnosis.  The Board finds that the Veteran is not competent to diagnose himself with arthritis.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Shoulder and Bilateral Knee Disabilities

The Veteran has claimed that his right shoulder and bilateral knee disabilities are related to active service because he was exposed to radiation.  He stated that he was told by private health care providers that the degenerative processes in his body were caused by radiation exposure.  

Service connection for a disability that is claimed to be attributable to exposure to radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  The three different methods are as follows: (1) under 38 C.F.R. § 3.309 (d) if the veteran is radiation-exposed and diagnosed with one of the 15 types of cancer that are presumptively service connected; (2) under 38 C.F.R. § 3.311 (b) if the veteran is diagnosed with a radiogenic disease and certain conditions are met, or (3) by establishing the elements for direct service connection.  

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

If the requirements for presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. §  3.311 (b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311 (b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311 (b)(2).  These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311 (b)(4).

First, review of the evidence shows that the Veteran was exposed to ionizing radiation during his service aboard the USS LAFAYETTE.  Service medical treatment records contain a DD Form 1141, record of ionizing radiation exposure.  Although parts of the document are illegible, several entries indicated that there was no exposure.  The last entry indicated exposure to gamma and x-ray of 00.001 and neutron of 00.010.  

First, presumptive service connection is not warranted in this case as the Veteran does not have any of the diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309 (d)(3).  

Next, concerning the provisions of 38 C.F.R. § 3.311, the Veteran's claimed right shoulder and bilateral knee disabilities are not recognized as radiogenic diseases.  He has not cited or submitted competent scientific or medical evidence that the claimed disabilities are radiogenic diseases.  Therefore, development under 38 C.F.R. § 3.311 is not required.  

Notwithstanding the foregoing, a veteran is not precluded from establishing service connection on a direct causation basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service medical treatment records are absent for any notations, aside from the enlistment report of medical examination, concerning the Veteran's knees and right shoulder.  As noted previously, the Board finds that the Veteran is presumed sound concerning his right knee.  38 U.S.C.A. § 1132.  An undated report of medical history, which appears to have been completed following the Veteran's disqualification from submarine duty in 1984 as it noted ear nose, and throat dysfunction, noted the Veteran was s/p medial meniscectomy, but that it was not considered disabling.  A May 1984 report of medical examination does not reflect any complaints or symptoms related to the knees or shoulders.  

Further, there is no evidence of the claimed disabilities until years after separation from service.  A December 1984 general VA examination report shows that the Veteran had a history of a fractured collarbone and a fracture of the knee in 1974.  However, the examining physician noted that the Veteran's joints were normal, the clavicle was normal, and specifically noted that the right knee was normal.  A December 1984 radiologic report shows that the Veteran's right knee was evaluated and there was no significant abnormality.  A 1990 magnetic resonance imaging (MRI) study shows that the Veteran had a large medial meniscus tear of the left knee.  The Veteran reported an injury at work in February 1990.  In addition, an August 2009 private medical treatment record shows that the Veteran reported right shoulder pain.  The Veteran stated that it started in 2008 and had no history of an injury.  The diagnosis was listed as impingement syndrome, right shoulder.  

In a partial questionnaire completed by the Veteran, which appears to be completed in 2009 or after, given treatment identified in 2009, the Veteran listed the onset of his claimed disabilities in "1983."  

In this case, the Board finds that service connection is not warranted for right shoulder disability and bilateral knee disability.  There is no competent evidence of record relating the Veteran's claimed disabilities to active service.  The Board recognizes the Veteran's belief that his claimed disabilities are related to in-service radiation exposure.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Board does not find the Veteran competent to opine as to the cause of his right shoulder or bilateral knee disability.  These are complex medical questions, i.e., whether his disabilities were caused by radiation.  He has not been shown to possess the requisite medical expertise or knowledge to relate the claimed disabilities to radiation.  As a result, the Veteran's statements regarding the etiology of his right shoulder and knee disabilities are not competent. 

With respect to continuity of symptomatology, the Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that a December 2007 application for compensation and pension shows that the Veteran indicated that his degenerative arthritis had its onset in August 13, 1984, shortly after active service.  Another questionnaire indicated that the onset was in 1983, during active service.  In addition, the Veteran has reported to health care providers that he had surgery on his knee in 1985 and, as noted above, he had surgery on his left knee in 1990.  However, the Veteran also testified during the July 2014 hearing that he did not have any injuries during active service and he did not experience problems for years.  In addition, a December 1984 VA examination report, completely shortly after separation from active service, does not reflect any complaints or problems with the right shoulder or knees.  In fact, the examination report noted that the right knee was normal and did not contain any diagnoses or recorded complaints related to the right shoulder or knees.  The accompanying radiologic report for the right knee did not reflect any significant abnormality.  See AZ v. Shinseki, 731 F.3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Due to the inconsistencies as to when his right shoulder and bilateral knee disability had their onset, the Board does not find the Veteran's account regarding the onset and any chronic symptoms of his shoulder disability and bilateral knee disability to be credible.  Service connection on the basis of continuity of symptomatology is not warranted.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

In light of the above and the absence of competent evidence linking the Veteran's disabilities to active service and the finding that the Veteran's statements are not credible concerning the onset and chronicity of his right shoulder disability and bilateral knee disability, the Board finds that the Veteran's claims must be denied.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable and the claims are denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The evidence does not reflect shoulder, or left or right knee, arthritis within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for vision loss and blindness is not reopened. 

Service connection for PTSD is denied.  

Service connection for bilateral shoulder disability is denied.  

Service connection for bilateral knee disability is denied.


REMAND

Concerning the claim for service connection for psychiatric disability other than PTSD, the Veteran was provided a VA medical examination in May 2016.  The examiner listed diagnoses of unspecified anxiety disorder and alcohol use disorder, reportedly in remission.  The examiner opined that it was "less likely as not" that the Veteran's anxiety disorder was related to military service.  The examiner noted that the service medical treatment records were absent for any mental health concerns and the records did not show any treatment for depression until "June 2003."  The Board finds that the May 2016 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner did not appear to consider the Veteran's statements indicating problems with anxiety since active service and his belief that his anxiety attacks are related to his fears of radiation exposure.  Further, the VA examiner indicated that there was not any treatment until 2003.  The SSA records include a private medical treatment record dated in June 1993, which reveal complaints of anxiety.  Thus, the VA examiner's opinion is based on an inaccurate factual premise and a new VA opinion is required.  

With respect to the Veteran's claim for service connection for an eye disability, other than vision loss and blindness, the Veteran was provided a VA medical examination in May 2016.  The examiner noted diagnosis of:  "no blepharitis or conjunctivitis OU noted, h/o stye."  The examiner listed a diagnosis of cataracts and that it was "less likely as not" caused by or related to service and there was no diagnosis of cataracts in the service medical treatment records.  The examiner also listed a diagnosis of vascular sheathing/fibrosis OD and opined that the condition was "less likely as not" caused by or related to service.  The examiner stated that most causes of "BRVO" are due to idiopathic factors, but risk factors included hypertension, hypercholesterolemia, inflammatory conditions such as sarcoidosis, etc.  The examiner stated that there was no diagnosis of vein occlusion in the service medical treatment records.  The examiner also noted that the blepharitis was an ocular condition when the eyelids are inflamed due to a bacterial infection and conjunctivitis can occur with an episode of blepharitis.  Patients with any type of conjunctivitis can have ocular symptoms of eye irritation or discomfort.  It was noted that the service medical treatment records noted probable conjunctivitis.  The Board finds that the examiner's opinions are inadequate.  See Barr, supra.  The examiner's opinions were based on no "diagnosis" of the conditions in service and did not appear to consider the Veteran's reports of eye irritation during service.  Therefore, the Board's November 2014 remand directive was not completed and a new VA opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request a VA addendum opinion concerning the nature and etiology of the Veteran's acquired psychiatric disability other than PTSD.  The claims file must be made available to the examiner for review and the examiner must state in the report that the claims file has been reviewed.  After review of the claims file, respond to the following: 

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability other than PTSD, was caused by or related to active service?

Rationale must be provided for any opinion reached.  The examiner must discuss the Veteran's reports that he has experienced psychiatric symptoms since active service, to include claustrophobia and anxiety, and his concerns about in-service radiation exposure.

2.  Request a VA addendum opinion with respect to the issue of entitlement to service connection for an eye disability, other than vision loss and blindness.  The claims file must be made available for review and the examiner must indicate that a review was completed.  After review of the claims file, respond to the following:  

Is it at least as likely as not (50 percent probability or more) that any eye disability, other than vision loss and blindness, is caused by or related to active service?

Rationale must be provided for any opinion reached.  In providing the above opinion, the examiner is cautioned that the absence of a diagnosis of a condition during active service cannot be the sole basis for the rationale for the expressed opinion.  The examiner is asked to discuss the notation of probable conjunctivitis noted in the service medical treatment records and the Veteran's reports that he experienced irritation of the eyes during active service.

3.  After completing the above, and undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


